Citation Nr: 0016864	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  95-12 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for patellofemoral 
pain syndrome of the left knee, currently rated 20 percent 
disabling.  

2.  Entitlement to an increased evaluation for residuals of a 
back injury, currently rated 10 percent disabling.  

3.  Entitlement to an increased evaluation for residuals of a 
left shoulder injury, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from August 1991 to 
May 1994.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a April 1998 rating decision by the Department 
of Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO), and was remanded in March 1999 in order to permit the 
appellant and his spouse to provide testimony at a VA Travel 
Board hearing, which was held in June 1999.  The case was 
again remanded in October 1999 for the purpose of having the 
appellant undergo VA examinations to evaluate his 
musculoskeletal disabilities.  


FINDINGS OF FACT

1.  The appellant's left knee is shown to be very unstable 
and to have no more than slight limitation of motion.  

2.  The appellant's residuals of a low back injury include 
pain, spasm, and slight loss of lateral flexion in the lumbar 
spine.  

3.  The appellant has good range of motion in his left 
(minor) shoulder, without any dislocation or nonunion, and 
only slight functional limitation.  



CONCLUSIONS OF LAW

1.  The schedular criteria for a 30 percent evaluation for 
patellofemoral pain syndrome of the left knee are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5257 (1999).  

2.  The schedular criteria for a 20 percent evaluation for 
residuals of a back injury are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 5295 
(1999).  

3.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a left shoulder injury are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5203 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, claims for increased evaluations are considered to 
be well grounded.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claims have been properly developed.  There 
is no indication of any additional pertinent records which 
have not been obtained.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

I.  Patellofemoral Pain Syndrome of the Left Knee

The appellant contends that his service-connected 
patellofemoral pain syndrome of the left knee is more 
severely disabling than currently evaluated.  At his June 
1999 Travel Board hearing, he described problems with 
swelling, weight-bearing, instability, and buckling in his 
left knee, which caused functional limitations.  

Service medical records show that the appellant underwent 
arthroscopy of his left knee in October 1991, following an 
injury to the knee in a fall from a utility pole.  
Subsequently dated service medical records reveal that he 
continued to complain of, and receive treatment for, left 
knee pain.  In June 1992, patellofemoral pain syndrome was 
diagnosed.  In February 1994, full range of motion was noted 
in the left knee.  

At a May 1998 VA medical examination, the appellant was noted 
to have a slightly deformed left patella with minimal edema 
of the knee and tenderness on movement of the patella.  The 
diagnosis was fracture of the left patella. 

The appellant's left knee was evaluated most recently at a 
November 1999 VA joints examination.  At that time, he 
complained of pain weakness, stiffness, instability, giving 
way, locking, fatigability, and lack of endurance, but denied 
swelling, heat, or redness.  He indicated that he was taking 
Darvocet for pain, and that he would experience flare-ups of 
his symptoms during winter.  He also stated that he usually 
wore a brace on the knee but had left it at home because he 
had had to wash it, and that he would use a cane in the 
afternoons to assist with walking.  He denied any episodes of 
dislocation or recurrent subluxation.  Objective findings on 
examination of the left knee revealed evidence of painful 
motion with guarding of movement and abnormal movement, 
instability, effusion, weakness, redness, and heat, without 
tenderness or edema.  Range of motion testing revealed that 
flexion and extension in the left knee were to 116 and 0 
degrees, respectively.  The appellant's gait was described as 
very awkward, and he stood with the left knee partially 
flexed.  Stability testing revealed that the knee was very 
unstable anterior posteriorly.  An X-ray of the left knee was 
normal.  The diagnosis was arthralgia of the left knee with 
loss of function due to pain.  

Service connection was granted for patellofemoral pain 
syndrome by an August 1994 rating decision, and a 
noncompensable evaluation was assigned under Diagnostic Code 
5257, effective May 28, 1994.  A January 2000 rating decision 
assigned a 20 percent evaluation for the left knee disorder, 
effective May 28, 1994.  

Impairment of a knee involving recurrent subluxation or 
lateral instability is assigned a 30 percent evaluation when 
severe, a 20 percent evaluation when moderate, and a 
10 percent evaluation when slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Inasmuch as the examiner at the recent November 1999 VA 
joints examination described the appellant's left knee as 
being very unstable, the Board finds that his left knee 
problems more nearly approximate a situation of severe 
instability, for which a 30 percent evaluation is assigned 
under Diagnostic Code 5257.  Under the provisions of 
38 C.F.R. § 4.7, the 30 percent evaluation is warranted for 
the severe instability associated with the appellant's 
patellofemoral pain syndrome of the left knee, which is the 
maximum schedular evaluation assignable under Diagnostic Code 
5257.  

Although Diagnostic Code 5261 permits the assignment of a 50 
percent evaluation if there is limitation of knee extension 
to 45 degrees or a 40 percent evaluation if limitation of 
knee extension is to 30 degrees, the range of motion testing 
in November 1999 showed that the extension in the appellant's 
left knee was to 0 degrees, which is normal extension for a 
knee.  See 38 C.F.R. § 4.71, Plate II.  Therefore, a higher 
evaluation for the appellant's patellofemoral pain syndrome 
of the left knee is not warranted under Diagnostic Code 5261.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the appellant complains of pain and weakness in his 
left knee, the Board does not find that such pain and 
weakness has resulted in functional disability in excess of 
that contemplated in the 30 percent evaluation awarded by 
this decision. Hence, the Board does not find that a higher 
evaluation is warranted for the patellofemoral pain syndrome 
of the left knee on the basis of functional disability.  


II.  Residuals of a Back Injury

The appellant claims that his residuals of a back injury 
cause a greater degree of disability than that currently 
recognized by VA.  He testified at his June 1999 Travel Board 
hearing that he experienced limitation of motion in his lower 
back, pain radiating to both legs, and spasms, all of which 
resulted in functional limitations.  He also reported that he 
had to wear a back brace for support.  

Service medical records show no complaint or finding of any 
back disability.  The initial complaint of a back problem was 
recorded in a June 1994 VA outpatient record, when the 
appellant reported that he had low back pain that was 
becoming worse.  X-rays of the thoracic and lumbar spine in 
June 1994 did not reveal any abnormalities, while a June 1994 
MRI showed a relative broad-based, mild, anterior extra dural 
deformity at L4-5, which was considered more consistent with 
slight annular bulge.  In July 1994, he reported spasms in 
both legs, along with chronic low back pain.  A January 1996 
VA record indicated treatment with a TENS unit.  

At a November 1999 VA spine examination, the appellant 
complained of back pain.  Physical examination revealed 
objective evidence of painful motion, spasm, weakness, and 
tenderness in the back, without postural abnormality.  
Musculature of the back was adequate, while knee jerks were 
hyperactive and equal.  Range of motion testing revealed that 
forward flexion of the lumbar spine was to 100 degrees, while 
backward extension was to 30 degrees and lateral flexion was 
to 32 degrees on the left and to 40 degrees on the right.  An 
X-ray of the lumbosacral spine did not reveal any significant 
abnormality.  The diagnosis was arthralgia of the lumbosacral 
spine with loss of function due to pain.  

Service connection was granted for residuals of a back injury 
by an October 1994 rating decision, and a noncompensable 
evaluation was assigned under Diagnostic Code 5295, effective 
May 28, 1994.  A 10 percent evaluation was assigned by the 
January 2000 rating decision, effective May 28, 1994.  

A 40 percent evaluation is assigned for lumbosacral strain 
when it is manifested by severe symptomatology that includes 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of motion on forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent evaluation is assigned when lumbosacral 
strain is manifested by muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  A 10 percent evaluation is assigned when 
lumbosacral strain is manifested by characteristic pain on 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

As the clinical findings from the November 1999 VA spine 
examination revealed that the appellant had spasms in his 
back and slight limitation of left lateral flexion in the 
lumbar spine ( if one considers normal lateral flexion in the 
lumbar spine to be 40 degrees), the Board finds that the 
symptomatology associated with his back disability more 
nearly approximates the criteria for a 20 percent evaluation 
for lumbosacral strain.  Therefore, under the provisions of 
38 C.F.R. § 4.7, a 20 percent evaluation is granted for 
residuals of a back injury.  However, the evidence does not 
demonstrate the presence of the severe symptomatology 
required for a 40 percent evaluation under Diagnostic Code 
5295.  

The Board has considered whether an evaluation greater than 
20 percent may be assigned for the appellant's low back 
disability due to limitation of motion.  Limitation of motion 
in the lumbar spine is assigned a 40 percent evaluation when 
severe and a 20 percent evaluation when moderate.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  As the range of motion 
testing at the November 1999 VA spine examination showed no 
more than slight limitation of motion in the lumbar spine, an 
evaluation greater than 20 percent is not warranted for the 
appellant's residuals of a back injury under Diagnostic Code 
5292.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  While the appellant complains of pain 
and weakness in his lower back, the Board does not find that 
such symptoms have resulted in functional disability in 
excess of that contemplated in the 20 percent evaluation 
awarded by this decision.  Range of motion in the lumbar 
spine is limited only slightly.  Hence, the Board does not 
find that a higher evaluation is warranted for the residuals 
of a back injury on the basis of functional disability.  


III.  Residuals of a Left Shoulder Injury

The appellant asserts that his service-connected left 
shoulder disability is more severely disabling than currently 
evaluated.  At the June 1999 Travel Board hearing, the 
appellant described several symptoms associated with his left 
shoulder, including numbness, radiating pain to the fingers, 
limitation of motion, decreased arm strength, and problems 
grabbing objects with his left hand.  

Service medical records show that the appellant complained of 
left shoulder pain in April 1993, at which time he gave a 
history of injury to the shoulder from the October 1991 fall 
from a utility pole, and recent re-injury of the shoulder due 
to moving furniture.  

At the May 1998 VA examination, the examiner indicated that 
the left shoulder was "okay" and that there was no 
limitation of motion associated with the shoulder disability.  
A diagnosis of arthritis of the left shoulder was reported.  

Range of motion testing at the November 1999 VA joints 
examination revealed that forward flexion in the left 
shoulder was to 176 degrees, that abduction was to 177 
degrees, that external rotation was to 88 degrees, and that 
internal rotation was to 89 degrees.  It was noted that the 
appellant was right-handed.  An X-ray of the left shoulder 
was normal.  The diagnosis was arthralgia of the left 
shoulder.  

Service connection was granted for residuals of a left 
shoulder injury by the August 1994 rating decision, and a 
noncompensable evaluation was assigned under Diagnostic Code 
5203, effective May 28, 1994.  A 10 percent evaluation was 
assigned by the January 2000 rating decision, effective May 
28, 1994.  

When shoulder impairment of the clavicle or scapula is 
manifested by dislocation or nonunion with loose movement, a 
20 percent evaluation is assigned.  For nonunion of the 
clavicle or scapula without loose movement, or malunion, a 10 
percent evaluation is assigned.  Otherwise, the disability is 
rated on impairment of function of a contiguous joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5203.  Absent evidence of 
dislocation or nonunion involving the appellant's left 
(minor) shoulder, or evidence of any significant impairment 
or limitation of motion associated with the shoulder, the 
Board is unable to identify a basis to grant an evaluation 
greater than 10 percent for his left shoulder disability 
under Diagnostic Code 5203.  

The Board has reviewed the evidence to see if a higher 
evaluation may be granted for the appellant's left shoulder 
disability on the basis of limitation of motion associated 
with the shoulder.  Normal ranges of motion for a shoulder 
consist of forward flexion to 180 degrees, abduction to 180 
degrees, external rotation to 90 degrees, and internal 
rotation to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  When 
motion of either arm is limited to shoulder level, a 20 
percent evaluation is assigned.  If motion of the major arm 
is limited to midway between the side and shoulder level, a 
30 percent evaluation is assigned, whereas a 20 percent 
evaluation is assigned for similar limitation of motion 
involving the minor arm.  For motion of the major and minor 
arms that is limited to 25 degrees from the side, 40 and 30 
percent evaluations are assigned, respectively.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  Because the evidence shows 
that motion in the appellant's left shoulder is not limited 
to shoulder level, an evaluation greater than 10 percent is 
not warranted for the left shoulder disability on the basis 
of limitation of motion.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  While the appellant complains of 
numbness, pain, and weakness associated with his left 
shoulder, the Board does not find that the claimed 
symptomatology has resulted in functional disability in 
excess of that contemplated in the 10 percent evaluation 
already assigned.  The evidence reveals that the ranges of 
motion for the left shoulder are all within a few degrees of 
full.  The Board also notes that the 10 percent evaluation 
currently assigned for the appellant's left shoulder 
disability has apparently been awarded for impairment, as 
that is the only criteria under Diagnostic Code 5203 
currently indicated.  Hence, the Board does not find that a 
higher evaluation is warranted for the residuals of a left 
shoulder injury on the basis of functional disability.  



ORDER

A 30 percent evaluation is granted for patellofemoral pain 
syndrome of the left knee, subject to the laws and 
regulations governing the award of monetary benefits.  

A 20 percent evaluation is granted for residuals of a back 
injury, subject to the laws and regulations governing the 
award of monetary benefits.  

An increased evaluation is denied for residuals of a left 
shoulder injury.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

